Citation Nr: 0815006	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 

5.  Entitlement to an increased evaluation for right knee 
disability, including chondromalacia, currently evaluated 
with a 10 percent rating for limitation of flexion and a 
separate 10 percent rating for limitation of extension.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to August 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Denver, Colorado 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In a December 2005 decision, the Board denied the claims on 
appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2008, the Court granted a joint motion from the veteran 
and VA to vacate the December 2005 Board decision, and remand 
the case for additional action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In March 2004, the veteran had a video conference hearing 
before a Veterans Law Judge.  In April 2008, the Board 
informed the veteran that the Veterans Law Judge who 
conducted the March 2004 hearing was no longer employed by 
the Board.  The Board offered the veteran the opportunity to 
testify at another hearing.  Later in April 2008, the veteran 
indicated that he wanted to participate in a new hearing 
before a Veterans Law Judge, conducted either through video 
conference or in person at a VA local office.  The Board will 
remand the case for the veteran to be scheduled for the 
requested hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for 
hearing before a Veterans Law Judge.  A 
video conference hearing should be 
scheduled if possible; otherwise, a Travel 
Board hearing should be scheduled.  A 
transcript of the hearing should be 
associated with the veteran's claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



